 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE
 8    MARK MAYES,                                      CASE NO. C18-696RSM
 9                   Plaintiff,                        ORDER DENYING STIPULATED
                                                       MOTION
10           v.
11    ALEXANDER OHASHI and ACE
      PARKING,
12
                     Defendants.
13

14

15          This matter is before the Court on the Parties’ Stipulated Motion (Dkt. #26) seeking to

16   modify the Court’s May 7, 2019 Order Setting Trial Date and Related Dates (Dkt. #25). The

17   scheduling order followed the Parties’ May 3, 2019 Joint Status Report in which they proposed
18
     a trial date of June 15, 2020 and did not indicate any scheduling conflicts beyond May 11, 2020.
19
     Dkt. #23 at 6. Federal Rule of Civil Procedure 16(b)(4) provides that scheduling orders “may be
20
     modified only for good cause and with the judge’s consent.” The Parties provide no basis for
21
     their request, providing only: “The Parties have conferred and stipulate as to the currently set
22

23   trial date for July 13, 2020 to September 21, 2020.” Dkt. #26.

24   //
25   //
26




     ORDER – 1
            Having reviewed the Parties’ motion and the remainder of the record, the Court does not
 1

 2   find good cause to modify its scheduling order and ORDERS that the Parties’ Stipulated Motion

 3   (Dkt. #26) is DENIED.

 4          Dated this 13 day of May, 2019.
 5

 6

 7
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER – 2
